DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Remarks filed on 04/19/2021 is acknowledged.  Claims 1-15 are pending in this application.  Claim 16 has been cancelled.  Claims 1, 4-8 and 15 have been amended.

Status of Claims

Accordingly, claims 1-15 are presented for examination on the merits for patentability, which are allowable.


Withdrawn of Objection/Rejection
Applicants’ claim amendment/Remarks filed on 04/19/2021 has been considered.
(1)	The claim amendment overcome the previous objection to claims 4. Therefore, the objection is hereby withdrawn
withdrawn.
(3)	Applicants provided the statement to invoke 102(b)(2)(c) exception in the Remarks filed on 04/19/2021, which has been considered and is sufficient to invoke the prior art exception under 35 U.S.C. 102(b)(2)(C).  Therefore, the previous rejection under 35 U.S.C. 103(a) as being unpatentable over SHANAHAN et al. (U.S. Patent No. 9,944,608 B2) has been overcome and is herby withdrawn.
	(4)	With respect to the previous rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of U.S. Patent No. 9,944,608 in view of STEVENSON et al. (WO 2009/086041 A1) has been considered and Applicants’ argument is persuasive for the reason set forth in the reason for allowance below.  Therefore, the rejection is hereby withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicants’ arguments filed on 04/19/2021 with respect to the teaching of STEVENSON et al. are persuasive (see Remarks: page 10-12).  Applicants argued that there is no motivation for a person of ordinary skill in the art to modify the phenyl on the benzyloxy-moiety of the compound of formula (I) in the conflicting '608 patent to be a heteroaryl in view of STEVENSON to arrive at the instantly claimed compound of formula (I) (wherein the claimed group-D is 5- or 6-membered heteroaryl ring containing 1, 2 or 3 heteroatoms).  It is because STEVENSON does not provide any suggestion an “ortho-2-) in their general structure of formula (I).
Therefore, the disclosure of STEVENSON would not have motivated one ordinary skilled in the art at the time the invention was made to modify the structure of the conflicting compounds of formula (I) to arrive at the instantly claimed compounds of formula (I).  Therefore, the invention, as a whole, would not have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616